Citation Nr: 1643833	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for prostate cancer. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before a member of the Board in his February 2010 VA Form 9.  A hearing was scheduled in May 2012.  However, prior to the hearing, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2015). 

In September 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) so that the Veteran could clarify whether he wished to testify at a Decision Review Officer (DRO) hearing at the RO.  In October 2014, the Veteran stated that he did not wish to have a DRO hearing.  The remand also directed the RO to obtain additional private medical records, including specifically from Seton Medical Center.  In May 2014, the RO sent the Veteran the appropriate release forms for Seton Medical Center.  He did not return the form, therefore the RO did not attempt to obtain records from Seton Medical Center.  However, the RO obtained records from another of the Veteran's private health care providers because the correct release form was submitted.  In March 2016, the Board again remanded this appeal for further development.  The appeal has now been returned to the Board for appellate disposition.

The Board notes that the issue of the propriety of the reduction of the Veteran's disability rating for prostate cancer from 100 percent to 60 percent, effective December 1, 2009 has not been certified to the Board.  As such, the Board has not accepted jurisdiction over it.  Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

In June 2014, prior to the promulgation of a decision on the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD, the Veteran withdrew his appeal.

The issue of entitlement to service connection for diarrhea, as secondary to service-connected prostate cancer has been raised by the record in a January 2016 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran challenges the 60 percent disability rating assigned for his prostate cancer.  He argues his prostate cancer should be based upon renal dysfunction instead of urinary frequency.  Diagnostic Code 7528 provides that the residuals of prostate cancer are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b (2015).

An April 2013 private medical record showed a BUN of 50, which meets the criteria for an 80 percent disability rating for renal dysfunction.  However, the record remains unclear as to whether the Veteran's renal dysfunction is related to his prostate cancer. 

In September 2012, the Board remanded this case so the Veteran could undergo an examination to determine whether his renal dysfunction was related to his prostate cancer.  The Veteran underwent a VA examination in September 2014.  The examiner stated that the Veteran self-reported having elevated BUN and creatinine in 1997.  The Veteran also reported having an elevated PSA in 1999 and subsequently was diagnosed with prostate cancer via biopsy and underwent radiation therapy for 8 weeks.  The examiner then noted that radiation treatment was completed in 1999.  The examiner stated that he reviewed the Veteran's claims file, and noted that prostate cancer was diagnosed in 2007.  Even though the examiner noted that a VA treatment record showed the first diagnosis of prostate cancer was in 2007, he opined that the records indicate that the renal dysfunction initially manifested in 2010, more than 10 years after the prostate cancer diagnosis. He based his opinion on the Veteran's self-report of a 1999 diagnosis.  His negative opinion is based on an inaccurate factual basis, rendering the opinion inadequate.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, an addendum opinion that is based upon the correct facts was sought.

The VA examiner provided an addendum opinion in April 2016 noting that the Veteran completed radiation in 2008.  He opined that the Veteran has chronic kidney disease evidenced in the records, however, the underlying cause of kidney function as prostate cancer and its treatment cannot be made at this time.  No further rationale was provided for the April 2016 opinion.  It was requested that a complete rationale be provided, as the prior examination was lacking in this regard. See Stegall v. West, 11 Vet. App. 268 (1998).

Given the inadequacy of the opinions, an addendum opinion should be obtained addressing whether the Veteran's current chronic kidney disease is related to his prostate cancer.

Prior to arranging for the addendum opinion, the AOJ should obtain all outstanding records of VA spine treatment from January 2016 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated from January 2016 to the present.

2.  Refer the entire Veteran's claims file to an examiner other than the one who conducted the September 2014 prostate cancer and kidney examination so a supplemental opinion may be provided regarding the severity of his prostate cancer.  A new examination is only required if deemed necessary by the examiner. 

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  An August 2007 private medical record noting biopsy of the prostate. 

ii.  A September 2007 private medal record noting initial diagnosis of prostate cancer in September 2007. 

iii.  The report of the November 2008 VA genitourinary examination noting diagnosis of prostate cancer in August 2007 with radiation therapy completed in 2008. 

d.  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity and functional impact of the Veteran's prostate cancer. 

e.  The examiner MUST provide an opinion as to whether the Veteran has renal dysfunction that is related to his prostate cancer.  The examiner is advised that the record shows prostate cancer was initially diagnosed in September 2007. 

f.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  It is imperative that a complete rationale be provided, as the prior examination was lacking in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  If no rationale is provided, return the Veteran's claims file and the draft examination report to the examiner so that it may be completed.

3.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






